2016 UT App 79



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                         Appellee,
                             v.
                    DALTON BOYD THOMAS,
                         Appellant.

                      Per Curiam Decision
                        No. 20150624-CA
                       Filed April 21, 2016

            Fourth District Court, Provo Department
                The Honorable James R. Taylor
                         No. 151400780

         Margaret P. Lindsay and Douglas J. Thompson,
                    Attorneys for Appellant
           Sean D. Reyes and John J. Nielsen, Attorneys
                          for Appellee

Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1     Appellant Dalton Boyd Thomas appeals the restitution
order entered following his convictions for burglary and criminal
mischief, both third-degree felonies. We affirm.

¶2     Thomas kicked open the door of a newly constructed
house and used a hatchet to cause extensive damage to the walls,
cabinets, bathroom fixtures, and other items. Thomas pled guilty
and was placed on probation. The parties stipulated to complete
restitution in the amount of $10,629. See Utah Code Ann. § 77-
38a-302(2)(a) (LexisNexis Supp. 2014) (defining “complete
restitution” as the amount “necessary to compensate a victim for
all losses caused by the defendant”). Thomas requested a
                         State v. Thomas


hearing to present evidence regarding his ability to pay court-
ordered restitution. See id. § 77-38a-302(2)(b) (defining “court-
ordered restitution” as “the restitution the court having criminal
jurisdiction orders the defendant to pay as a part of the criminal
sentence at the time of sentencing or within one year after
sentencing”). The district court received evidence that included
Thomas’s financial declaration. In addition, Thomas testified that
he had been employed for roughly two weeks and estimated
that his gross earnings would be $1,000 per month. He reported
that he had expenses of $80 per month for transportation and
$50 per month for his telephone. He was paying $30 per month
for Adult Probation and Parole (AP&P) supervision while on
probation. He lived with his father and did not pay rent, but he
would be required to contribute toward food when he had
income. Thomas spent $22 per month on medication. Thomas’s
father testified that Thomas would be expected to pay for his
food and contribute to utilities when he began earning income.

¶3      The district court ordered Thomas to pay $10,629 in court-
ordered restitution. The court found that there was no reason
that Thomas could not pay the total amount if given enough
time to do so. Accordingly, the court ordered Thomas to pay
$125 per month toward restitution, in addition to the supervision
fee to AP&P, and the court modified his probation term to eight
years. 1 The restitution payment would accrue interest at three
percent per annum. Defense counsel raised concerns about
Thomas’s ability to pay this amount of court-ordered restitution,
arguing that the district court had not adequately considered his
limited resources or the burden that the installment payments


1. The court stated that supervised probation would terminate
once Thomas satisfied the treatment objectives, after which he
would be on court probation for purposes of paying restitution.
The record reflects that probation supervised by AP&P has
ended.




20150624-CA                     2               2016 UT App 79
                         State v. Thomas


over an eight-year period would pose. Defense counsel also
argued that Thomas suffered from a mental illness, lacked
education, and had limited future employment prospects.
However, the court found that the amount was not an
astronomical amount, as Thomas claimed, and was a reasonable
amount for him to pay. The court concluded that there was no
rational reason not to attempt to make the victim whole.

¶4      A trial court is required to determine both “complete
restitution” and “court-ordered restitution.” Id. § 77-38a-302(2).
Thomas stipulated that complete restitution in the amount
“necessary to compensate [the] victim for all losses caused by”
his criminal activity was $10,629. When determining court-
ordered restitution, a sentencing court takes into account the loss
to the victim, as well as “the financial resources of the
defendant”; “the burden that payment of restitution will impose,
with regard to the other obligations of the defendant”; “the
ability of the defendant to pay restitution on an installment
basis”; “the rehabilitative effect on the defendant”; and “other
circumstances that the court determines may make restitution
inappropriate.” Id. § 77-38a-302(5)(c). Because a determination of
court-ordered restitution involves consideration of additional
factors, “[c]ourt-ordered restitution may be identical in amount
to complete restitution, but it need not be so.” State v. Laycock,
2009 UT 53, ¶ 30, 214 P.3d 104. “[I]n the case of restitution, a
reviewing court will not disturb a district court’s determination
unless the court exceeds the authority prescribed by law or
abuses its discretion.” Id. ¶ 10. A restitution order will be
overturned for abuse of discretion only if “no reasonable
[person] would take the view adopted by the trial court.” State v.
Corbitt, 2003 UT App 417, ¶ 6, 82 P.3d 211 (alteration in original)
(citation and internal quotation marks omitted).

¶5     Thomas argues on appeal that the district court abused its
discretion in setting the amount of court-ordered restitution. He
argues that the district court did not consider his financial



20150624-CA                     3                2016 UT App 79
                         State v. Thomas


resources “in any reasonable way” and “did not reasonably
consider the burden that a $125 per month payment would be
upon Thomas in light of his other financial obligations.” The
State responds that because the record reflects that the district
court was made aware of Thomas’s financial situation, it follows
that the court considered this required factor. Thomas counters
that the appropriate question for review on appeal is “whether
any reasonable person would conclude that Thomas’s limited
financial resources should not have any effect upon the court-
ordered restitution.” Thomas asserts that “[t]he amounts of
complete restitution and court-ordered restitution are only
identical if the statutory factors that must be considered when a
court makes the court-ordered amount have no effect.” Thomas
essentially argues that because the court-ordered restitution
amount was not lower than the complete restitution amount, the
district court must have failed to consider the required factors
and, therefore, it abused its discretion. Thomas further argues
that “any reasonable person, under the circumstances, would
find that the court-ordered restitution should be less than the
complete amount of restitution”; thus, the district court “ignored
the real world considerations it was statutorily obligated to
consider.”

¶6     The record before us demonstrates that the district court
considered Thomas’s present earnings, his income compared to
expenses, his mental health conditions, and his employment
prospects. Although the district court stated that Thomas could
improve his employment prospects by obtaining his GED, the
court based court-ordered restitution on his current income. The
fact that complete and court-ordered restitution amounts are
identical does not, standing alone, demonstrate that the district
court failed to consider the statutorily required factors. See
Laycock, 2009 UT 53, ¶ 30 (stating that the amount of court-
ordered restitution may or may not be identical to the amount of
complete restitution). Furthermore, Thomas has not
demonstrated that the district court abused its discretion by



20150624-CA                    4                2016 UT App 79
                        State v. Thomas


showing that “no reasonable [person] would take the view
adopted by the trial court.” Corbitt, 2003 UT App 17, ¶ 6
(alteration in original) (citation and internal quotation marks
omitted). Accordingly, we conclude that the district court did
not abuse is discretion in ordering Thomas to pay restitution of
$10,629 in installments of $125 per month for eight years and in
extending the term of court probation for purposes of paying
restitution.

¶7    Affirmed.




20150624-CA                    5               2016 UT App 79